NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            NOV 22 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RENATO ROMERO-FRISBY, AKA                        No. 09-73093
Renato Romero Frisby,
                                                 Agency No. A041-317-867
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 6, 2013**
                              San Francisco, California

Before: FARRIS, FERNANDEZ, and IKUTA, Circuit Judges.

       Renato Romero-Frisby petitions for review of a BIA determination that

Romero is removable and ineligible for withholding of removal. We affirm the

BIA and dismiss the petition for lack of jurisdiction.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Romero’s conviction under Arizona law for attempted possession of

methamphetamine with the intent to sell, Ariz. Rev. Stat. §§ 13-1001,

13-3407(A)(2), is a drug trafficking crime and therefore an aggravated felony

under 8 U.S.C. § 1101(a)(43)(B). Possession of methamphetamine with the intent

to sell is categorically a drug trafficking crime because it is a “felony punishable

under the Controlled Substances Act [CSA].” 18 U.S.C. § 924(c)(2); 21 U.S.C.

§§ 802(8), 802(11), 841(a)(1), (b)(1)(C). The CSA criminalizes any attempt to

violate its prohibitions, 21 U.S.C. § 846, and “Arizona’s definition of attempt is

coextensive with the federal definition.” United States v. Gomez, 732 F.3d 971,

984 n.10 (9th Cir. 2013); see also United States v. Gomez-Hernandez, 680 F.3d
1171, 1175 (9th Cir. 2012); United States v. Taylor, 529 F.3d 1232, 1238 (9th Cir.

2008). Although these cases arose in the criminal context, “where a statute ‘has

both criminal and noncriminal applications,’ the statute should be consistently

interpreted in both criminal and noncriminal, i.e., immigration, applications.”

Martinez-Perez v. Gonzales, 417 F.3d 1022, 1028 n.3 (9th Cir. 2004) (quoting

Leocal v. Ashcroft, 543 U.S. 1, 11 n.8 (2004)). Because the CSA criminalizes

“attempt,” 21 U.S.C. § 846, it is irrelevant that the government did not reallege that

Romero was removable under 8 U.S.C. § 1101(a)(43)(U).




                                          2
      Because Romero was convicted of an aggravated felony, we lack jurisdiction

to review the agency’s order of removal. 8 U.S.C. § 1252(a)(2)(C);

Lopez-Jacuinde v. Holder, 600 F.3d 1215, 1217 (9th Cir. 2010).

PETITION DISMISSED.




                                        3